Case 1:18-cv-01532-DLF Document 23-13 Filed 04/25/19 Page 1 of 5




EXHIBIT 13
         Case
          Case1:18-cv-01532-DLF
                1:15-mj-00847-JSR Document
                                   Document23-13 Filed04/30/15
                                            25 Filed   04/25/19 Page
                                                                 Page1 2ofof4 5



From Michail Yvgenievich Khochinsky, born on               , 1977,
Place of birth: city of Uman’, Cherkasskaya Oblast’, Soviet Socialist Republic of Ukraine
Citizenship: the Russian Federation,
Sex: male,
Passport                  , issued on February 20, 2003 by the Department of Internal Affairs of
Oktyabr’sky Region, town of Ivanovo
Residing at          , Russian Federation, Ivanovskaya Oblast’, town of Ivanovo,



To Whom it May Concern

                                              DECLARATION

Due to the ongoing dispute in the USA with Alexander Yakovlevich Khochinsky, born on                  ,
1951, currently residing at                             , New York, NY        , USA, about rights of
ownership to the painting by Antoine Pesne “Girl with Dove”, during which his rights could be violated, I
am asking you to accept the following information as evidence that could play a significant role in the
resolution of this dispute.

[photograph of Alexander Khochinsky with the painting]

I, Michail Yevgenievich Khohinsky, state that Alexander Yakovlevich Khochinsky, who is depicted in this
photograph next to the painting, is in fact, Yevgeny Yakovlevich Khochinsky’s (1946-2011) brother, i.e.
my uncle.

I recognize the painting my uncle Alexander Yakovlevich Khochinsky is standing next to. I saw this
painting numerous times in my grandmother’s and my grandfather’ apartment in Leningrad until my
grandfather’s death in 1991. My family often came to Leningrad to visit my grandmother and my
grandfather. This painting, among others, was hanging on the wall in their apartment. My grandmother
and my grandfather loved antiques. After my uncle Alexander and his wife Tatiana moved to Moscow
they opened an antique store “Boghema” in 2001. I often went to Moscow and when I was there I
visited them at their antique store “Boghema” and I saw THIS painting hanging there on the wall.

In 2010 my uncle Alexander Yakovlevich Khochinsky left permanently for the USA. I have not been in
”Boghema” since and have not seen the painting.

I declare under penalty of perjury under the laws of the United States of America that the above is true
and correct.

Executed on April 2, 2015

Attached:

    1. Copy of my passport



Alexander Yakovlevich Khochinsky

signed
Case
 Case1:18-cv-01532-DLF
       1:15-mj-00847-JSR Document
                          Document23-13 Filed04/30/15
                                   25 Filed   04/25/19 Page
                                                        Page2 3ofof4 5
Case
 Case1:18-cv-01532-DLF
       1:15-mj-00847-JSR Document
                          Document23-13 Filed04/30/15
                                   25 Filed   04/25/19 Page
                                                        Page3 4ofof4 5
Case
 Case1:18-cv-01532-DLF
       1:15-mj-00847-JSR Document
                          Document23-13 Filed04/30/15
                                   25 Filed   04/25/19 Page
                                                        Page4 5ofof4 5
